


EXHIBIT 10.17

AMENDED AND RESTATED
SECOND AMENDMENT TO OFFICE LEASE

                    This Amended and Restated Second Amendment to Office Lease
(this “Amendment”) is executed as of May 31, 2006. between HUB PROPERTIES LLC, a
Massachusetts limited liability company having an address c/o Reit Management &
Research LLC, 400 Centre Street, Newton, Massachusetts 02458 (“Landlord”), and
QUALITY SYSTEMS, INC., a California corporation having an address at 18191 Von
Karman Avenue, #420, Irvine, CA 92612, Attention: Chief Financial Office
(“Tenant”).

RECITALS

                    Landlord and Tenant entered into that certain Office Lease
dated May 8, 2002, as amended by that certain Expansion and Extension Amendment
to Office Lease dated October 8, 2004 and as may be further amended from time to
time (collectively, the “Lease”) pursuant to which Tenant is currently leasing
46,357 Rentable Square Feet (based on a remeasurement of the space which Tenant
agrees is accurate) of space in the Building (as more particularly described in
the Lease, the “Original Premises and Expansion Premises”).

                    Landlord and Tenant entered into that certain Second
Amendment to Office Lease dated February 14, 2006 (the “Second Amendment”)
pursuant to which Tenant has agreed to lease an additional 22,333 Rentable
Square Feet of space on the (1st) floor of the Building and (ii) extended the
Term for a period of sixty (60) calendar months.

                    Prior to completion of the Additional Expansion Work (as
defined in the Second Amendment), Tenant notified Landlord that Tenant desired
to expand the Additional Expansion Premises (as defined in the Second
Amendment).

                    Landlord and Tenant desire to amend and restate the Second
Amendment and Landlord desires to lease additional space to Tenant on the terms
and conditions contained herein.

                    Capitalized terms used herein but not defined shall be given
the meanings assigned to them in the Lease.

AGREEMENTS

                    For valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, agree as follows:

                    1.          Recitals. The foregoing recitals are hereby
incorporated into the body of this Amendment as if they were set forth in full
herein.

                    2.          Amendment. This Amendment amends, restates and
supersedes the Second Amendment.

                    3.          Additional Expansion Premises; Use; Tenant’s Tax
Share and Tenant’s Expense Share. As of the Additional Expansion Premises
Commencement Date (as

--------------------------------------------------------------------------------




hereinafter defined), Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, 25,230 Rentable Square Feet of Space (the “Additional Expansion
Premises”) located on the 1st floor of the Building, shown on the schematic
plans prepared by Space Design Incorporated, drawings A l.1, A l.2, A2.1 A2.2,
A3.1, A3.2, A4.1, A4.2, and Dl .2, dated March 27, 2006 and drawing Dl .1 dated
January 3, 2005 (collectively, the “Additional Expansion Schematic Plan”), on
the terms and conditions of the Lease, as amended hereby, which Additional
Expansion Premises, or any part thereof, Tenant shall not use or occupy, or
permit or suffer to be used or occupied, other than for the Permitted Use. From
and after the Additional Expansion Premises Commencement Date, the term
“Premises” shall refer collectively to the Original Premises and Expansion
Premises and the Additional Expansion Premises, and both Tenant’s Tax Share and
Tenant’s Expense Share shall be increased to 65.0791%, which is the ratio of the
Rentable Area of the Original Premises and Expansion Premises, the Additional
Expansion Premises (71,587 Rentable Square Feet) to the total Rentable Area of
the Building (110,000 Rentable Square Feet). Landlord and Tenant stipulate that
the aggregate Rentable Square Feet in the Original Premises and the Expansion
Premises, the Additional Expansion Premises is 71,587 Rentable Square Feet and
the aggregate Rentable Square Feet in the Building is 110,000 Rentable Square
Feet.

                     4.          Conference Center; Use; Tenant’s Tax Share and
Tenant’s Expense Share. As of the Conference Center Commencement Date (as
hereinafter defined), Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, 6,245 Rentable Square Feet of Space (the“Conference Center”)
located on the 1st floor of the Building, shown on the schematic plan prepared
by Space Design Incorporated, dated April 12, 2006, drawings Al, A2, and A3 (the
“Conference Center Schematic”), on the terms and conditions of the Lease, as
amended hereby, which Conference Center, or any part thereof, Tenant shall not
use or occupy, or permit or suffer to be used or occupied, other than for the
Permitted Use. From and after the Conference Center Commencement Date, the term
“Premises” shall refer collectively to the Original Premises and Expansion
Premises, the Additional Expansion Premises and the Conference Center, and both
Tenant’s Tax Share and Tenant’s Expense Share shall be increased to 70.7564%,
which is the ratio of the Rentable Area of the Original Premises and Expansion
Premises, the Additional Expansion Premises and the Conference Center (77,832
Rentable Square Feet) to the total Rentable Area of the Building (110,000
Rentable Square Feet). Landlord and Tenant stipulate that the aggregate Rentable
Square Feet in the Original Premises and the Expansion Premises, the Additional
Expansion Premises and the Conference Center is 77,832 Rentable Square Feet and
the aggregate Rentable Square Feet in the Building is 110,000 Rentable Square
Feet. Landlord and Tenant acknowledge and agree that if the Additional Expansion
Premises Commencement Date and the Conference Center Commencement Date occurs on
the same date, Tenant’s Tax Share and Tenant’s Expense Share shall be calculated
as provided in this Section 4.

                     5.          Additional Expansion and Conference Center
Work.

                                  (a)           Additional Expansion Work.
Landlord shall construct within the Additional Expansion Premises, at Landlord’s
expense (subject to Tenant’s obligation to pay certain excess costs under
Section 5(i)), those certain improvements depicted on the Additional Expansion
Schematic Plan. Landlord and Tenant hereby approve the Additional Expansion
Schematic Plan. All work agreed to be performed by Landlord pursuant to this
Section 5(a) (including all materials, supplies, components, labor and services
required therefor) is herein referred to as the “Additional Expansion Work”).

2

--------------------------------------------------------------------------------




                                   (b)          Conference Center Work. Landlord
shall construct within the Conference Center, at Landlord’s expense (subject to
Tenant’s obligation to pay certain excess costs under Section 5(i)), those
certain improvements depicted on the Conference Center Schematic Plan. Landlord
and Tenant hereby approve the Conference Center Schematic Plan. All work agreed
to be performed by Landlord pursuant to this Section 5(b) (including all
materials, supplies, components, labor and services required therefor) is herein
referred to as the “Conference Center Work”; the Additional Expansion Work and
the Conference Center Work are herein collectively referred to as the “Work”).

                                  (c)           Tenant’s Expansion
Representative. Tenant hereby designates Bob Ellis as the “Tenant’s Expansion
Representative,” who Tenant agrees shall be available to meet and consult with
Landlord on a continuing basis at the Building as Tenant’s representative
concerning the matters which are the subject of this Section 5 and who, as
between Landlord and Tenant, shall have the power legally to bind Tenant in
giving direction to Landlord respecting the Expansion Construction Documents (as
defined in Section 5(d)(i)) and the Work, in giving approvals of design
documents and work, and in making requests and approval for changes.

                                   (d)          Preparation, Review and Approval
of Expansion Construction Documents.

                                                 (i)          Expansion
Construction Documents. Landlord, at Tenant’s expense, shall cause to be
prepared construction documents consistent with the Additional Expansion
Schematic Plan and Landlord, at Landlord’s cost, shall cause to be prepared
construction documents consistent with the Conference Center Schematic Plan
(collectively, “Expansion Construction Documents”), to be approved by Tenant
pursuant to Section 5(d)(ii). The Expansion Construction Documents shall be
signed and sealed by a reputable architect or professional engineer (where
applicable) licensed and registered in the Commonwealth of Pennsylvania and
shall contain, at a minimum, floor plans, reflected ceiling plans, power and
telephone plans, mechanical plans, electrical plans, fire protection plans and
all other details and schedules which designate the locations and specifications
for all mechanical, electrical, fire protection and life safety equipment to be
installed in the Additional Expansion Premises and the Conference Center, and
all partitions, doors, lighting fixtures, electric receptacles and switches,
telephone outlets, special air conditioning and other improvements to be
installed within the Additional Expansion Premises and Conference Center.
Landlord, at its sole option, may prepare separate Expansion Construction
Documents for the Additional Expansion Premises and the Conference Center.

                                                 (ii)         Tenant Approval.
Landlord shall submit for Tenant’s approval the Expansion Construction Documents
for the Additional Expansion Premises and the Conference Center (which
submission by Landlord and subsequent approval or comments by Tenant may occur
separately), in accordance with the following procedural requirements:

 

 

 

 

 

                                                     (A)           Tenant shall
review each draft of the Expansion Construction Documents received from
Landlord, and either (a) approve the same or (b) return the same to Landlord
with a written notice detailing only those requested modifications which are
required in order to correct material deviations from the Additional Expansion
Schematic Plan and/or the Conference Center Schematic Plan, in either event
within five (5) business days after receipt thereof from Landlord. Any other

3

--------------------------------------------------------------------------------




 

 

 

 

 

changes to the Expansion Construction Documents desired by Tenant shall be
requested under
Section 5(i).

 

 

 

                                                     (B)          If Tenant
shall return the Expansion Construction Documents to Landlord in timely fashion
with written requested modifications, Landlord shall, subject to Section
5(d)(ii)(D), revise the Expansion Construction Documents within a reasonable
period of time and resubmit same to Tenant for approval pursuant to Section
5(d)(ii)(A), until the Expansion Construction Documents are approved.

 

 

 

 

 

                                                     (C)          The Expansion
Construction Documents shall be deemed approved by Tenant upon the first to
occur of (i) Landlord’s receipt of Tenant’s written notice approving same, or
(ii) Tenant’s failure to deliver written notice to Landlord either approving or
suggesting modifications of the Expansion Construction Documents of the sort
permitted under Section 5(d)(ii)(A), within the time required under Section
5(d)(ii)(A), or (iii) if all of Tenant’s requested modifications of the
Expansion Construction Documents are disapproved by Landlord pursuant to Section
5(d)(ii)(D).

 

 

 

 

 

                                                     (D)          Landlord shall
not unreasonably disapprove modifications of the Expansion Construction
Documents requested by Tenant pursuant to Section 5(d)(ii)(A). Without limiting
the generality of the foregoing, Tenant acknowledges that it shall be reasonable
for Landlord to disapprove modifications requested by Tenant under this Section
5(d)(ii) because the work detailed in the proposed modification is inconsistent
with the work contemplated in the Additional Expansion Schematic Plan or the
Conference Center Schematic Plan, or because the work detailed in the proposed
modification; (a) is likely to adversely affect Building systems, the structure
of the Building or the safety of the Building and/or its occupants; (b) might
impair Landlord’s ability to furnish services to Tenant or other tenants in the
Building; (c) would materially increase the cost of operating the Building; (d)
would violate any governmental laws, rules or ordinances (or interpretation
thereof); (e) contains or uses hazardous or toxic materials or substances; (f)
would adversely affect the appearance of the Building; (g) might adversely
affect another tenant’s premises; (h) is prohibited by a ground lease affecting
the Building or any mortgage, trust deed or other instrument encumbering the
Building; or (i) is likely to be substantially delayed because of unavailability
or shortage of labor or materials necessary to perform such work or the
difficulties or unusual nature of such work. The foregoing reasons, however,
shall not be the only reasons for which Landlord may withhold its approval
whether or not such other reasons are similar or dissimilar to the foregoing.
Neither the preparation by or for Landlord of the Additional Expansion Schematic
Plan, the Conference Center Schematic Plan or the Expansion Construction
Documents, nor Landlord’s performance, supervision or monitoring of the
construction of the Work, shall constitute any warranty by Landlord to Tenant of
the adequacy of the design for Tenant’s intended use of the Additional Expansion
Premises or Conference Center.

                                  (e)          Tenant Delays. Each of the
following shall constitute a “Tenant Delay” under this Amendment:

4

--------------------------------------------------------------------------------




                                                 (i)           Failure of Tenant
to have given Landlord written notice approving the Expansion Construction
Documents within five (5) business days after receipt of each set of Expansion
Construction Documents from Landlord.

                                                 (ii)          Any changes to
the Expansion Construction Documents requested by Tenant following Tenant’s
approval or deemed approval of such documents, or any Additional Work to the
Expansion Premises (as defined in Section 5(i)) requested by Tenant, provided
that if Tenant’s request for Additional Work to the Expansion Premises is
specifically conditioned upon its approval of Landlord’s estimate of such delay,
Landlord shall promptly notify Tenant of Landlord’s good-faith estimate of the
anticipated delay, and the Additional Work to the Expansion Premises shall not
be constructed unless Tenant shall have approved such estimated delay within
five (5) business days after receipt of such estimates.

                                                 (iii)        Delays in
furnishing materials, services, supplies, labor or components that Tenant has
requested be specified or required in the Expansion Construction Documents;
provided, that if Landlord anticipates that any such item specified by Tenant
will result in Tenant Delay, Landlord shall promptly notify Tenant of Landlord’s
good-faith estimate of the anticipated delay, and the items specified by Tenant
shall not be incorporated in the Expansion Construction Documents unless Tenant
shall have approved such estimated delay within five (5) business days after
receipt of such estimate.

                                                 (iv)         Delays caused by
the performance of or failure to perform any work or any activity in the
Additional Expansion Premises and/or the Conference Center by Tenant or any of
its employees, agents, or contractors.

                                                 (v)          Delays caused by
any fault of Tenant or its agents, employees or contractors, including, without
limitation, its designers and consultants.

                                   (f)         Substitutions and Changes. In
constructing the Work, Landlord reserves the right (a) to make substitutions of
material or components of equivalent grade and quality when and if any specified
material or component shall not be readily or reasonably available, and (b) to
make changes to the work necessitated by conditions met in the course of
construction, provided that if Landlord reasonably believes any change is
material and substantial in nature, then Tenant’s approval of such change shall
first be obtained (which approval shall not be unreasonably withheld so long as
there shall be general conformity with the Expansion Construction Documents and
shall be deemed given unless withheld in writing within five (5) days following
Landlord’s request therefor).

                                   (g)         Landlord’s Contractor. The Work
is to be performed by Landlord’s contractor, which shall be selected by
Landlord.

                                  (h)         Tenant’s Expansion
Representative’s Access, Inspection, and Approval.

                                                 (i)           Landlord, upon
reasonable notice, shall afford Tenant and Tenant’s Expansion Representative or
agent(s) access to the Additional Expansion Premises and Conference Center, at
reasonable times during the course of construction and at Tenant’s sole risk and
expense, for the purposes of inspecting work completed or in progress, and of
taking field measurements.

5

--------------------------------------------------------------------------------




                                                 (ii)          As to all Work
performed by or on behalf of Landlord and not objected to by Tenant in
accordance with this Section 5, it shall be conclusively deemed on the
Substantial Completion Date for the Additional Expansion Premises or the
Substantial Completion Date for the Conference Center, as applicable, that such
work was satisfactorily performed in accordance with and meets the requirements
of this Amendment; provided, however, that the foregoing presumption shall not
apply: (i) to latent defects in such work which could not reasonably have been
discovered by the Substantial Completion Date for the Additional Expansion
Premises or the Substantial Completion Date for the Conference Center Work, as
applicable, provided Tenant notifies Landlord thereof within sixty (60) days
after such date, or (ii) to defects discoverable by a visual inspection or by
ordinary use of the Additional Expansion Premise or the Conference Center for
the purpose for which each space is leased in this Amendment, provided Tenant
notifies Landlord thereof within sixty (60) days after the Substantial
Completion Date for the Additional Expansion Premises or the Substantial
Completion Date for the Conference Center, as applicable. As to any item of Work
remaining to be completed hereunder after the Substantial Completion Date for
the Additional Expansion Premises or the Substantial Completion Date for the
Conference Center, as applicable, the parties shall jointly prepare a punch-list
on or about such dates, and Landlord shall complete such items within sixty (60)
days thereafter (except for items which cannot reasonably be completed within
such sixty (60) day period, which items shall be completed as promptly as
practicable using diligent efforts thereafter).

                                  (i)           Additional Work to the Expansion
Premises. Upon Tenant’s written request and submission by Tenant (at Tenant’s
sole cost and expense) of the necessary information and/or plans and
specifications for work other than the work described in the approved Additional
Expansion Schematic Plan and the Conference Center Schematic Plan (and the
Expansion Construction Documents prepared consistent therewith) (“Additional
Work to the Expansion Premises”) and the approval by Landlord of such Additional
Work to the Expansion Premises which approval Landlord agrees shall not be
unreasonably withheld, Landlord shall perform such Additional Work to the
Expansion Premises, at Tenant’s sole cost and expense, subject, however, to the
following provisions of this Paragraph (i). Prior to commencing any Additional
Work to the Expansion Premises requested by Tenant, Landlord shall submit to
Tenant a written statement of the cost of such Additional Work to the Expansion
Premises, and an additional charge payable to Landlord in the amount of five
percent (5%) of the total cost of the Additional Work to the Expansion Premises
as compensation for Landlord’s general conditions (such fee and additional
charge being hereinafter referred to collectively as “Landlord’s Expansion
Compensation”) and, concurrently with such statement of cost, Landlord shall
also submit to Tenant a proposed tenant extra order (the “Expansion TEO”) for
the Additional Work to the Expansion Premises in the standard form then in use
by Landlord. Tenant shall execute and deliver to Landlord such Expansion TEO and
shall pay to Landlord the entire cost of the Additional Work to the Expansion
Premises, including Landlord’s Expansion Compensation (as reflected in
Landlord’s statement of such cost), within five (5) days after Landlord’s
submission of such statement and Expansion TEO to Tenant. If Tenant fails to
execute or deliver such Expansion TEO or pay the entire cost of such Additional
Work to the Expansion Premises within such 5-day period, then Landlord shall not
be obligated to do any of the Additional Work to the Expansion Premises and may
proceed to do only the Additional Expansion Work, as specified in the approved
Expansion Construction Documents.

6

--------------------------------------------------------------------------------




                                  (j)          Tenant’s Contractors. During the
Term of the Lease, as amended hereby, in making any alterations and improvements
or performing any other work of any kind within the Additional Expansion
Premises and the Conference Center through the services of any contractor or
contractors, the following conditions shall be fulfilled, and Tenant, by
undertaking to have such work performed by its contractor or contractors, shall
be deemed to have agreed to cause such conditions to be fulfilled:

                                                 (i)          Prior to
commencing any such work, Tenant shall (a) furnish Landlord with a written
description of the proposed work and reasonably detailed plans and
specifications therefor and (b) obtain the approval of Landlord, in writing, for
the specific work it proposes to perform and all such plans and specifications.

                                                 (ii)         The work shall be
performed at Tenant’s expense by responsible contractors and subcontractors
approved in advance by Landlord, who shall not in Landlord’s sole opinion, and
who in fact do not, prejudice Landlord’s relationship with Landlord’s
contractors or subcontractors or the relationship between such contractors and
their subcontractors or employees, or disturb harmonious labor relations.
Tenant’s contractors and subcontractors shall comply with all insurance
requirements and undertakings set forth in Exhibit D attached to the Lease, as
the same may be changed by written notice from Landlord to Tenant from time to
time during the Term.

                                                 (iii)         Each of such
contractors being paid $5,000.00 or more shall, prior to the commencement of
their work and not later than ten (10) days after the execution of their
respective contracts, file waivers of mechanic’s liens in the appropriate public
office, which waivers shall be effective to preclude the filing of any
mechanic’s liens on account of the work to be performed by any of Tenant’s
contractors, subcontractors or materialmen.

                                                 (iv)         No such work shall
be performed in such manner or at such times as to interfere with any work being
done by any of Landlord’s contractors or subcontractors in the Additional
Expansion Premises, the Conference Center or in or about the Property generally.
Landlord shall, however, endeavor to allow Tenant access for such work at the
earliest time after the Substantial Completion Date for the Additional Expansion
Premises or the Substantial Completion Date for the Conference Center, as
applicable, consistent with the restrictions of this Paragraph (j). Tenant’s
contractors and subcontractors shall be subject to the decisions of Landlord’s
contractor as to such matters and as to avoidance of interference with other
tenants of the Building or the work of other tenants’ contractors and
subcontractors, but Landlord’s contractor shall not be responsible for any
aspect of the work performed by Tenant’s contractors or subcontractors or for
the coordination of the work of Landlord’s contractors or others with Tenant’s
contractors.

                                                 (v)          Except as
otherwise set forth in this Paragraph (j), all such work shall be subject to the
requirements and provisions of Section 10.6, 10.7 and 25 of the Lease.

                                                 (vi)         Tenant and its
contractors and subcontractors shall be solely responsible for the
transportation, safekeeping and storage of materials and equipment used in the
performance of their work, for the removal of waste and debris resulting
therefrom,

7

--------------------------------------------------------------------------------




and for any damage caused by them to any installations or work performed by
Landlord’s, or any other tenant’s, contractors and subcontractors.

                    6.          Term.

                                 (a)          Additional Expansion Premises
Commencement Date. The Term of the Lease with respect to the Additional
Expansion Premises shall commence on the date (the “Additional Expansion
Premises Commencement Date”) which is the earlier of (i) the date on which
Tenant or anyone claiming under or through Tenant first enters the Additional
Expansion Premises or any portion thereof for purposes of occupying the same for
any reason or performing any work or services therein or (ii) the date of
Substantial Completion of the Additional Expansion Premises. Tenant covenants
that it shall accept possession of the Additional Expansion Premises on the
Additional Expansion Premises Commencement Date and thereafter continuously
occupy the Additional Expansion Premises during the entire Term (as extended by
Section 6(e) below), subject only to the rights of sublease or assignment
contained in the Lease, as amended hereby.

                                (b)          Conference Center Commencement
Date. The Term of the Lease with respect to the Conference Center shall commence
on the date (the “Conference Center Commencement Date”) which is the earlier of
(i) the date on which Tenant or anyone claiming under or through Tenant first
enters the Conference Center or any portion thereof for purposes of occupying
the same for any reason or performing any work or services therein or (ii) the
date of Substantial Completion of the Conference Center. Tenant covenants that
it shall accept possession of the Conference Center on the Conference Center
Commencement Date and thereafter continuously occupy the Conference Center
during the entire Term (as extended by Section 6(e) below), subject only to the
rights of sublease or assignment contained in the Lease, as amended hereby.

                                (c)          Extension of Term. As of the
Additional Expansion Premises Commencement Date, the third sentence of Section
3.1 of the Lease is deleted in its entirety and replaced with the following:

                               “The Term shall continue until that date (the
“Termination Date”) which is the last day of the sixtieth (60th) full calendar
month after the calendar month in which the Conference Center Commencement Date
occurs.”

                                (d)          Substantial Completion. The term
“Substantially Completed” shall mean that state of completion of the Additional
Expansion Work or the Conference Center, as applicable, which will, except for
any improvements or work to be performed by Tenant, allow Tenant to utilize the
Additional Expansion Premises (“Substantial Completion of the Additional
Expansion Premises”) or the Conference Center (“Substantial Completion of the
Conference Center”) for their intended purpose without material interference to
the customary business activities of Tenant by reason of the completion of any
work being performed by Landlord, provided Substantial Completion of the
Additional Expansion Premises or Substantial Completion of the Conference Center
cannot occur unless there is available to the Additional Expansion Premises or
the Conference Center, as applicable: (1) reasonable quantities of those utility
services required to be furnished by Landlord under the terms of the Lease and
(2) reasonable access through a ground floor entranceway of the Building and
that portion of the lobby area of the Building leading from such entranceway to
the Additional Expansion Premises

8

--------------------------------------------------------------------------------




or Conference Center, as applicable. The Additional Expansion Premises and the
Conference Center shall be deemed to be Substantially Completed notwithstanding
that minor or insubstantial details of construction, decoration or mechanical
adjustment remain to be performed. Landlord presently anticipates that the date
of Substantial Completion of the Additional Expansion Premises and the date of
Substantial Completion of the Conference Center will be on or about the
ninetieth (90th) day after the date on which Landlord receives of all permits
necessary to complete the work in the space in question. The term “Date of
Substantial Completion of the Additional Expansion Premises” shall mean the
earlier of (i) the date on which the Additional Expansion Work is Substantially
Completed or (ii) the date that the Additional Expansion Work would have been
Substantially Completed but for any Tenant Delay. The term “Date of Substantial
Completion of the Conference Center” shall mean the earlier of (i) the date on
which the Conference Center Work is Substantially Completed or (ii) the date
that the Conference Center Work would have been Substantially Completed but for
any Tenant Delay.

                    Notwithstanding anything contained herein to the contrary,
Tenant and Landlord acknowledge that, as of March 21, 2006, Tenant Delay has
occurred pursuant to the terms of Paragraph (d)(ii) of Section 2 of the Second
Amendment and Tenant has received notice of the same from Landlord in accordance
with the Lease. As a result of the Tenant Delay, Tenant shall commence paying
Minimum Rent for the 22,333 square feet of space Tenant agreed to lease under
the Second Amendment as of June 2, 2006 (which date Landlord and Tenant
acknowledge is the date that the 22,333 square feet of space Tenant agreed to
lease under the Second Amendment would have been Substantially Complete but for
Tenant Delay under the Second Amendment).

                                (e)          Confirmation Agreement. On or about
the Conference Center Commencement Date, Landlord shall prepare and Landlord and
Tenant shall each promptly execute, acknowledge and deliver to one another an
agreement in form substantially as set forth in Exhibit A attached hereto and
made a part hereof.

                    7.          Tenant’s Termination Option. As of the
Conference Center Commencement Date:

                                (a)           Tenant shall have the one-time
option to terminate the Lease effective as of the last day of the thirty-sixth
(36th) full calendar month after the Conference Center Commencement Date (the
“End Date”), by delivery of written notice of termination to Landlord at least
seven (7) months prior to the End Date; provided, however, that Tenant may only
exercise such termination option if, prior to Tenant’s giving notice of such
exercise, (i) Tenant has sold all or substantially all of the assets of its
subsidiary, NextGen Healthcare Information Systems, a California corporation
(“Next Gen”), in an arm’s length sale to a person or entity that is not an
affiliate of either Tenant or Next Gen, or (ii) Tenant has requested and
Landlord has advised Tenant in writing within twenty days from the date of
Landlord’s receipt of Tenant’s request that Landlord is unable to provide
expansion space for Tenant in the Building. Tenant’s notice exercising such
termination option shall be irrevocable. As material consideration for the
option to terminate herein set forth, Tenant shall deliver to Landlord at least
ninety (90) days prior to the End Date Tenant’s good bank check for the
“Termination Fee” (as defined below). In calculating the Termination Fee, it
will be assumed the “Lease Costs” (as defined below) for the Expansion Premises,
the Additional Expansion Premises and the

9

--------------------------------------------------------------------------------




Conference Center were financed at a fixed interest rate of ten percent (10) per
annum with three (3) sixty (60) month self-amortizing loans paid in sixty (60)
equal monthly installments due on the first day of each calendar month,
commencing on the Rent Commencement Date for the Expansion Premises, the
Additional Expansion Premises Commencement Date, and the Conference Center
Commencement Date respectively, and the “Termination Fee” will be the sum of the
principal balance that would remain outstanding under each of those loans
following payment of the monthly installments owing for the calendar month in
which the End Date occurs. The term “Lease Costs” means the sum of the following
(i) Landlord’s out of pocket contract or purchase price(s) for materials,
components, labor, change order, services, insurance requirements, “general
conditions”, permits, and all other costs necessary to complete the Expansion
Work and/or the Work, plus (ii) Landlord’s professional, designer, architectural
and engineering fees and costs, including, without limitation, the cost of
review, preparation and revision to drawing and other plans relating to the
Expansion Work and/or the Work, plus (iii) all leasing commission paid by
Landlord in connection with the First Amendment and/or this Amendment, plus (vi)
Landlord’s reasonable legal costs incurred and paid in negotiation and preparing
the Lease and/or this Amendment. Notwithstanding anything to the contrary
contained herein, at Landlord’s option, Tenant’s termination of the Lease
pursuant to this Section 4 shall be ineffective if an Event of Default exists
either at the time of Tenant’s exercise of its termination option or at the End
Date. Failure of Tenant to timely exercise the option herein grated (“exercise”
meaning both the giving of the requisite notice and the payment of the
Termination Fee) shall constitute Tenant’s irrevocable waiver of such option.

                                 (b)          Section 3.6 of the Lease is
deleted in its entirety.

                     8.          Renewal Option. As of the Additional Expansion
Premises Commencement Date, Section 3.7(v)(2) of the Lease is deleted and
replaced with “the annual rate of Minimum Rent payable by Tenant during the
portion of the Lease Year immediately preceding the commencement of the Renewal
Term.”

                    9.          Minimum Rent.

                                 (a)           Minimum Rent as of June 2, 2006.
As of June 2, 2006, Section 4.1 of the Lease is deleted in its entirety and
replaced with the following:

                                 “ 4.1 Minimum Rent. Annual minimum rent for the
Premises (“Minimum Rent”) shall be as follows:

10

--------------------------------------------------------------------------------




 

 

 

 

 

June 2, 2006 through June 31 , 2007

 

$1,080,726.94 per annum (sum of $741,712.00 for Original Premises and Expansion
Premises and $339,014.94 for additional 22,333 square feet)1

 

$90,060.58 per month

 

 

 

 

 

July 1, 2007 through June 31, 2008

 

$1,115,071.94 per annum (sum of $764,890.50 for Original Premises and Expansion
Premises and $350,181.44 for additional 22,333 square feet)

 

$92,922.66 per month

 

July 1, 2008 through June 31, 2009

 

$1,149,416.94 per annum (sum of $788,069.00 for Original Premises and Expansion
Premises and $361,347.94 for additional 22,333 square feet)

 

$95,784.75 per month

 

 

 

 

 

July 1,2009 through June 31, 2010

 

$1,183,761.94 per annum (sum of $811,247.50 for Original Premises and Expansion
Premises and $372,514.44 for additional 22,333 square feet)

 

$98,646.83 per month

 

 

 

 

 

July 1, 2010 though June 31, 2011

 

$1,218,106.94 per annum (sum of $834,426.00 for Original Premises and Expansion
Premises and $383,680.94 for additional 22,333 square feet)

 

$101,508.91 per month

                               (b)           Additional Expansion Premises
Minimum Rent As of the Additional Expansion Premises Commencement Date, Section
4.1 of the Lease is deleted in its entirety and replaced with the following:

                               “4.1        Minimum Rent. Annual minimum rent for
the Premises (“Minimum Rent”) shall be as follows, with “Anniversary of Rent
Commencement Date” meaning the first day of the calendar month in which the
Additional Expansion Premises

 

 

--------------------------------------------------------------------------------

1  Tenant shall pay Minimum Rent for 22,333 square feet of the Additional
Expansion Premises
            commencing on June 2, 2006 due to the Tenant Delay occurring under
the Second
            Amendment and in accordance with Section 6(f) hereunder.


11

--------------------------------------------------------------------------------




Commencement Date occurs, if the Additional Expansion Premises Commencement Date
is the first day of a calendar month, or the first day of the first full
calendar month following the month in which the Additional Expansion Premises
Commencement Date occurs, if the Additional Expansion Premises Commencement Date
is a day other the first day of a calendar month:

 

 

 

 

 

Additional Expansion Premises Rent Commencement Date through First Anniversary
of Rent Commencement Date

 

$1,124,703.40 per annum (sum of $741,712.00 for Original Premises and Expansion
Premises and $382,991.40 for Additional Expansion Premises)

 

$93,725.28 per month

 

 

 

 

 

First Anniversary of Rent Commencement Date through Second Anniversary of Rent
Commencement Date

 

$1,160,496.90 per annum (sum of $764,890.50 for Original Premises and Expansion
Premises and $395,606.40 for Additional Expansion Premises)

 

$96,708.08 per month



 

 

 

 

Second Anniversary of Rent Commencement Date through Third Anniversary of Rent
Commencement Date

 

$1,196,290.40 per annum (sum of $788,069.00 for Original Premises and Expansion
Premises and $408,221.40 for Additional Expansion Premises)

 

$99,690.87 per month

 

 

 

 

 

Third Anniversary of Rent Commencement Date through Fourth Anniversary of Rent
Commencement Date

 

$1,232,083.90 per annum (sum of $811,247.50 for Original Premises and Expansion
Premises and $420,836.40 for Additional Expansion Premises)

 

$102,673.66 per month

 

 

 

 

 

Fourth Anniversary of Rent Commencement Date through Fifth Anniversary of Rent
Commencement Date

 

$1,267,877.40 per annum (sum of $834,426.00 for Original Premises and Expansion
Premises and $433,451.40 for Additional Expansion Premises)

 

$105,656.45 per month

                              (c)           Conference Center Minimum Rent. As
of the Conference Center Commencement Date, Section 4.1 of the Lease is deleted
in its entirety and replaced with the following:

                              “4.1         Minimum Rent. Annual minimum rent for
the Premises (“Minimum Rent”) shall be as follows, with “Anniversary of Rent
Commencement Date”

12

--------------------------------------------------------------------------------




meaning the first day of the calendar month in which the Conference Center
Commencement Date occurs, if the Conference Center Commencement Date is the
first day of a calendar month, or the first day of the first full calendar month
following the month in which the Conference Center Commencement Date occurs, if
the Conference Center Commencement Date is a day other the first day of a
calendar month:

 

 

 

 

 

Conference Center Rent Commencement Date through First Anniversary of Rent
Commencement Date

 

$1,219,502.50 per annum (sum of $741,712.00 for Original Premises and Expansion
Premises and $477,790.50 for Second Expansion Premises)

 

$101,625.21 per month

 

 

 

 

 

First Anniversary of Rent Commencement Date through Second Anniversary of Rent
Commencement Date

 

$1,258,418.50 per annum (sum of $764,890.50 for Original Premises and Expansion
Premises and $493,528.00 for Second Expansion Premises)

 

$104,868.21 per month

 

 

 

 

 

Second Anniversary of Rent Commencement Date through Third Anniversary of Rent
Commencement Date

 

$1,297,334.50 per annum (sum of $788,069.00 for Original Premises and Expansion
Premises and $509,265.50 for Second Expansion Premises)

 

$108,111.21 per month

 

 

 

 

 

Third Anniversary of Rent Commencement Date through Fourth Anniversary of Rent
Commencement Date

 

$1,336,250.50 per annum (sum of $811,247.50 for Original Premises and Expansion
Premises and $525,003.00 for Second Expansion Premises)

 

$111,354.21 per month

 

 

 

 

 

Fourth Anniversary of Rent Commencement Date through Fifth Anniversary of Rent
Commencement Date

 

$1,375,166.50 per annum (sum of $834,426.00 for Original Premises and Expansion
Premises and $540,740.50 for Second Expansion Premises)

 

$114,597.21 per month

                    Landlord and Tenant acknowledge and agree that if the
Additional Expansion Premises Commencement Date and the Conference Center
Commencement Date shall occur on the same date, Minimum Rent shall be calculated
and payable in accordance with Section 9(c).

13

--------------------------------------------------------------------------------




                                    (d)          All Minimum Rent shall be
payable in equal monthly installments due on the first day of each month without
demand, deduction or set-off, at the following address (or at such other address
of which Landlord shall hereafter give Tenant written notice):

 

 

 

HUB Properties LLC
P.O. Box 845559
Boston, MA 02284-5559

                    10.          Base Year. As of the Additional Expansion
Premises Commencement Date, the Definition of “Base Year” set forth in Section 1
of the Lease is deleted in its entirety and replaced with the following:

                                    “Base Year: The term “Base Year” shall mean
calendar year 2006.”

                     11.          Signage. As of the Additional Expansion
Premises Commencement Date, Tenant shall be permitted to increase its square
footage of monument signage at the Property to a number of square feet equal to
70.76% of the monument signage square footage permitted by Horsham Township for
the Property less the square footage of any Building identification signage
desired by Landlord, subject to the reasonable approval of Landlord and subject
to Tenant’s obtaining all necessary permits for such signage from Horsham
Township. All signage shall be erected, and all permits obtained therefor, at
Tenant’s sole cost and expense.

                    12.           Parking . As of the Additional Expansion
Premises Commencement Date, Section 30.7 of the Lease is amended by adding the
following to the end thereof:

 

 

 

                           “In addition to the foregoing rights, Tenant shall
have the exclusive use of 10 parking spaces on the Property at the location
depicted on the “Parking Plan” attached as Exhibit B hereto and made a part
hereof. Tenant shall be solely responsible for monitoring the use of and
erecting and maintaining the signage for the ten (10) spaces and for all costs
and expenses associated therewith. Landlord shall have no obligation to install
or maintain signage or police parking in or around Tenant’s ten (10) reserved
spaces. Landlord reserves the right to alter, modify, construct, relocate or
substitute parking areas and facilities from time to time, provided that the
number of parking spaces guaranteed for Tenant’s exclusive use hereunder shall
not thereby be reduced.”

                    13.          Supplemental HVAC Units. As of the Additional
Expansion Premises Commencement Date, Section 8.1 of the Lease is amended by
adding the following section to the end thereof:

                    “Section 8.1.3 HVAC Upgrade. Landlord shall cause, at
Landlord’s sole cost and expense, the heating and air-conditioning units
servicing the 2nd floor computer room (the “Computer Room”), located as shown on
Exhibit C, attached hereto and incorporated herein (the “HVAC Units”), to be
inspected by a contractor selected by Landlord in Landlord’s reasonable
discretion. In a timely manner thereafter, Landlord shall cause, at Landlord’s
sole cost and expense, the HVAC Units to be upgraded, replaced, refurbished or
serviced as recommended by Landlord’s contractor in order that the HVAC Units
provide sufficient supplemental heating and air-conditioning service to the
Computer Room, according to specifications (the “Specifications”) to be mutually
and reasonably agreed upon by Landlord and Tenant (the

14

--------------------------------------------------------------------------------




“HVAC Upgrade”). At such time as the HVAC Upgrade is complete, the HVAC Units
shall be Tenant’s sole obligation to maintain, repair or replace.

                    Tenant shall bear all costs and expenses related to the
maintenance and operation of the HVAC Units. Without limiting the generality of
the foregoing, during the Term Tenant shall maintain in force a maintenance
contract with a reputable HVAC service contractor approved by Landlord (which
approval shall not be unreasonably withheld or delayed) providing for quarterly
inspection and maintenance of the HVAC Units, and Tenant shall furnish to
Landlord a copy of said contract from time to time upon Landlord’s request.

                    Notwithstanding anything contained herein to the contrary,
at the conclusion of the HVAC Upgrade, Landlord shall provide Tenant with either
a one-year warranty or service contract covering major components of the HVAC
Units. During the term of such contract or warranty, Tenant shall maintain the
HVAC Units and adhere to the Specifications as written and the maintenance
requirements required by the contract or warranty to keep the same in effect.
The HVAC Units shall remain the property of Landlord at the expiration or sooner
termination of the Term.

                    Section 8.1.4 Additional Supplemental HVAC Units. Landlord
shall provide to Tenant the supplemental HVAC units (the “Supplemental HVAC
Units”) currently located in the Additional Expansion Premises in “AS-IS”
condition to serve the computer room located in the Additional Expansion
Premises (the “Additional Computer Room”). It shall be Tenant’s sole obligation
to maintain, repair or replace the Supplemental HVAC Units.

                    Tenant shall bear all costs and expenses related to the
maintenance and operation of the Supplemental HVAC Units. Without limiting the
generality of the foregoing, during the Term Tenant shall maintain in force a
maintenance contract with a reputable HVAC service contractor approved by
Landlord (which approval shall not be unreasonably withheld or delayed)
providing for quarterly inspection and maintenance of the Supplemental HVAC
Units, and Tenant shall furnish to Landlord a copy of said contract from time to
time upon Landlord’s request.

                    Notwithstanding anything contained herein to the contrary,
Landlord shall provide Tenant with either a one-year warranty or service
contract covering major components of the HVAC Units commencing on the
Additional Expansion Premises Commencement Date. During the term of such
contract or warranty, Tenant shall maintain the HVAC Units and adhere to the
maintenance requirements required by the contract or warranty to keep the same
in effect. The HVAC Units shall remain the property of Landlord at the
expiration or sooner termination of the Term.”

                    14.          Right of First Offer. As of the Additional
Expansion Premises Commencement Date, Sections 2.3.1 and 2.3.2 of the Lease are
hereby deleted in their entirety and replaced with the following:

                     “2.3.1     Provided that this Lease is in full force and
effect, with at least twenty-four (24) months then remaining in the Term
(including the Renewal Term, if Tenant shall have timely exercised its Renewal
Option under the Lease) and provided no uncured Event of Default

15

--------------------------------------------------------------------------------




then exists hereunder, and further provided that Landlord shall have received a
bona fide request for proposal with respect to all or any portion of the space
located on the first floor of the Building and adjacent to the Additional
Expansion Premises, as shown on the schematic plan prepared by Space Design
Incorporated, dated March 27, 2006, drawing SK6A/01, attached hereto as Exhibit
D and incorporated herein (the “Available Space”), Landlord shall first offer
the Available Space to Tenant on the same terms and conditions (including,
without limitation, length of term and rate of minimum rent) as Landlord would
propose to the unrelated third party which has requested a proposal.

                    2.3.2  Landlord’s offer shall take the form of a written
notice to Tenant setting forth the Rentable Area of the Available Space proposed
to be leased, the date it is expected to be available, the proposed terms and
conditions of lease and a floor plan of the space in question. Tenant shall have
ten (10) business days after the date Tenant receives Landlord’s offer
(“Landlord’s Offer”) to accept or decline the same without modification,
provided that, notwithstanding anything contain herein to the contrary, Tenant
shall have no right to accept Landlord’s Offer for the Available Space unless
Tenant, in addition to leasing any portion of the Available Space contained in
Landlord’s offer, agrees to lease that portion of the Available Space identified
as “Nextgen Phase IV-Expansion” on the schematic plan attached hereto as Exhibit
D if such space is not lease to another tenant. In the event that Tenant does
not accept Landlord’s offer in writing (and without modification) within ten
(10) business days after the date on which Tenant receives Landlord’s offer,
then Landlord shall be free to lease the Available Space to the party issuing
the bona fide request for a proposal. In the event that Tenant accepts
Landlord’s offer in writing (without modification) within such time period,
Landlord and Tenant shall have thirty (30) days from the date of Tenant’s
acceptance in which to enter into a lease agreement for the Available Space or
Landlord shall be free to lease the Available Space to any prospective tenant.
Provided Landlord and Tenant enter into such lease agreement, Tenant shall begin
paying rent for the Available Space on a date that is no later than four (4)
months from the date of execution of the lease agreement. Landlord and Tenant
acknowledge and agree that if the Available Space subsequently becomes available
again, Tenant shall have the same right of first offer contained herein.”

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

16

--------------------------------------------------------------------------------




                    15.          Ratification of Confession of Judgment.

                                   SECTION 17.2 OF THE LEASE PROVIDES FOR THE
CONFESSION OF JUDGMENT AGAINST TENANT FOR MONEY AND FOR EJECTMENT. IN CONNECTION
THEREWITH, TENANT, KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND UPON ADVICE OF
SEPARATE COUNSEL, UNCONDITIONALLY WAIVED ANY AND ALL RIGHTS IT MAY HAVE TO PRIOR
NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE CONSTITUTIONS AND
LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF PENNSYLVANIA. TENANT HEREBY
RATIFIES AND CONFIRMS SECTION 17.2 OF THE LEASE AND CONFIRMS THAT SUCH SECTION
APPLIES TO THE RENT DUE WITH RESPECT TO THE ADDITIONAL EXPANSION PREMISES AND
LANDLORD’S POSSESSION OF THE ADDITIONAL EXPANSION PREMISES. SPECIFICALLY, TENANT
ACKNOWLEDGES THAT THE LEASE, AS AMENDED HEREBY, PROVIDES FOR THE CONFESSION OF
JUDGMENT AGAINST TENANT FOR MONEY DUE UNDER THE LEASE, AS AMENDED HEREBY, AND
FOR EJECTMENT WITH RESPECT TO THE ENTIRE PREMISES. TENANT (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF LANDLORD REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LANDLORD WILL NOT SEEK TO EXERCISE OR ENFORCE ITS RIGHTS TO
CONFESS JUDGMENT UNDER THE LEASE, AS AMENDED HEREBY, AND (II) ACKNOWLEDGES THAT
THE EXECUTION OF THE LEASE AND THIS AMENDMENT BY LANDLORD HAS BEEN MATERIALLY
INDUCED BY, AMONG OTHER THINGS, THE INCLUSION IN THE LEASE AND IN THE AMENDMENT
OF SAID RIGHTS TO CONFESS JUDGMENT AGAINST TENANT. TENANT FURTHER ACKNOWLEDGES
THAT IT HAD THE OPPORTUNITY TO DISCUSS SAID PROVISIONS WITH TENANT’S INDEPENDENT
LEGAL COUNSEL AND THAT THE MEANING AND EFFECT OF SUCH PROVISIONS HAS BEEN FULLY
EXPLAINED TO TENANT BY SUCH COUNSEL, AND AS EVIDENCE OF SUCH FACT AN AUTHORIZED
OFFICER OF TENANT SIGNS HIS OR HER INITIALS IN THE SPACE PROVIDED BELOW.

 

 

 

-s- Signature [d72121003.jpg]

 

--------------------------------------------------------------------------------

 

(Tenant’s Initials)

                    16.          Limitation of Liability. In addition to any
other limitations of Landlord’s liability as contained in the Lease, as amended
hereby, the liability of Landlord (and its partners, shareholders or members) to
Tenant (or any person or entity claiming by, through or under Tenant) for any
default by Landlord under the terms of the Lease, as amended hereby, or any
matter relating to or arising out of the occupancy or use of the Premises and/or
other areas of the Building shall be limited to Tenant’s actual direct, but not
consequential, damages therefor and shall be recoverable only from the interest
of Landlord in the Building, and Landlord (and its partners, shareholders or
members) shall not be personally liable for any deficiency.

17

--------------------------------------------------------------------------------




                    17.          Brokerage. Landlord and Tenant each warrant to
the other that it has not dealt with any broker or agent in connection with the
negotiation or execution of this Amendment other than The Flynn Company and Kern
Olsen Real Estate Services, whose commissions shall be paid by Landlord pursuant
to a separate written agreement. Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any other broker or agent claiming
the same by, through, or under the indemnifying party.

                    18.          Ratification. Tenant hereby ratifies and
confirms its obligations under the Lease, as amended hereby, and represents and
warrants to Landlord that Tenant has no defenses thereto. Additionally, Tenant
further confirms and ratifies that, as of the date hereof, (a) the Lease is and
remains in good standing and in full force and effect, and (b) Tenant has no
claims, counterclaims, set-offs or defenses against Landlord arising out of the
Lease or in any way relating thereto or arising out of any other transaction
between Landlord and Tenant.

                    19.          Binding Effect; Inconsistency; Governing Law.
Except as amended hereby, the Lease shall remain in full effect and this
Amendment shall be binding upon Landlord and Tenant and their respective
successors and assigns. If any inconsistency exists or arises between the terms
of the Lease and the terms of this Amendment, the terms of this Amendment shall
prevail. This Amendment shall be governed by the laws of the Commonwealth of
Pennsylvania.

                    20.          Counterparts. This Amendment may be executed in
one or more counterparts, each of which shall constitute an original but all of
which together shall constitute one and the same Amendment.

[execution on following page]

18

--------------------------------------------------------------------------------




Executed as of the date first written above.

 

 

 

LANDLORD:



 

HUB PROPERTIES LLC,

 

a Massachusetts limited liability company


 

 

 

 

By:

MA PO, LLC,

 

 

a Delaware limited liability company,

 

 

its Managing Member


 

 

 

 

By:

-s- Jennifer B. Clark [d72121004.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name: Jennifer B. Clark

 

 

Title: Vice President


 

 

 

 

 

TENANT:

 

 

 

QUALITY SYSTEMS, INC.,

 

a California corporation

 

 

 

 

By:

-s- Paul Holt [d72121005.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Name:

Paul Holt

 

 

Title: CFO

19

--------------------------------------------------------------------------------




EXHIBIT A

CONFIRMATION AGREEMENT OF LEASE TERM

                    THIS IS AN AGREEMENT dated as of the _______ day of
_______________200_____ by and between HUB PROPERTIES LLC (“Landlord”) and
QUALITY SYSTEMS, INC. (“Tenant”).

WITNESSETH:

                    WHEREAS, by an Office Lease dated May 8, 2002 between the
parties hereto, as amended by that certain Expansion and Extension Amendment to
Office Lease dated October 8, 2004 (collectively, the “Lease”) Landlord leased
to Tenant and Tenant leased and took from Landlord, certain premises at 795
Horsham Road in Horsham, Pennsylvania for the Term and upon the terms and
conditions more specifically set forth therein (the “Original Premises and
Expansion Premises”);

                    WHEREAS, by an Amended and Restated Second Amendment to
Office Lease dated ___________, 2006 between the parties hereto (the
“Amendment”), Landlord leased to Tenant and Tenant leased and took from
Landlord, certain additional premises at 795 Horsham Road in Horsham,
Pennsylvania for the Term and upon the terms and conditions more specifically
set forth therein (the “Additional Expansion Premises and Conference center”);

                    WHEREAS, the Amendment provides that the parties shall
execute a confirmation of certain terms of the Lease, as amended, when the
Conference Center Commencement Date (as defined in the Amendment) occurs;

                    NOW THEREFORE, the parties hereto, intending to be legally
bound hereby, agree as follows:

                    A.          The Lease has not been amended except for the
Amendment and as follows:

--------------------------------------------------------------------------------

                     B.          Tenant is now in possession of the Original
Premises, the Expansion Premises, the Additional Expansion Premises and the
Conference Center.

                    C.          Tenant acknowledges that the Lease, as amended
by the Amendment, is in full force and effect.

                    D.          The Additional Expansion Premises Commencement
Date, the Conference Center Commencement Date and the Termination Date of the
Term of the Lease (with respect to the Original Premises, the Expansion
Premises, the Additional Expansion Premises and the Conference Center) are as
follows:

Additional Expansion Premises Commencement Date:

A-1

--------------------------------------------------------------------------------




 

 

 

 

 

____________________ 2006

 

 

 

Conference Center Commencement Date:



 

 

____________________ 2006

 

 

 

 

Termination Date:

 

 

 

 

____________________, 2011

 

 

                    E.          Tenant’s obligation to pay Rent with respect to
the Additional Expansion Premises commences on the Additional Expansion Premises
Commencement Date.

                    F.          Tenant’s obligation to pay Rent with respect to
the Conference Center commences on the Conference Center Commencement Date.

                    G.          Tenant acknowledges that the Additional
Expansion Premises and the Conference Center are accepted by Tenant as having
been constructed in accordance with the terms of the Amendment.

                    H.          Nothing in this Agreement is intended to change
or modify the rights of the parties under the Lease, as amended by the
Amendment.

                    IN WITNESS WHEREOF, the parties hereto have caused these
presents to be executed by their duly authorized representatives the day and
year first above written.

 

 

 

 

 

LANDLORD:

 

 

 

 

 

HUB PROPERTIES LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

By:

MA PO, LLC,

 

 

 

a Delaware limited liability company,

 

 

its Managing Member


 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Jennifer B. Clark

 

 

 

Title:   Vice President

 

 

 

 

 

TENANT:

 

 

 

QUALITY SYSTEMS, INC.,
a California corporation

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

A-2

--------------------------------------------------------------------------------




EXHIBIT B

PARKING PLAN

[SEE ATTACHED]

B-l

--------------------------------------------------------------------------------




(DIAGRAM) [d72121006.jpg]

--------------------------------------------------------------------------------




EXHIBIT C

COMPUTER ROOM

[SEE ATTACHED]

C-l

--------------------------------------------------------------------------------




(DIAGRAM) [d72121007.jpg]

--------------------------------------------------------------------------------




EXHIBIT D

AVAILABLE SPACE

[SEE ATTACHED]

D-l

--------------------------------------------------------------------------------




(DIAGRAM) [d72121008.jpg]

--------------------------------------------------------------------------------